EXHIBIT 10.59
SALARY STOCK AGREEMENT
     THIS SALARY STOCK AGREEMENT (the “Agreement”) is made as of the       day
of                     ,                     , by and between Citizens Republic
Bancorp, Inc. (the “Company”) and the undersigned grantee (the “Grantee”),
pursuant to the Citizens Republic Bancorp, Inc. Stock Compensation Plan (the
“Plan”). Capitalized terms not defined in this Agreement shall have the meanings
respectively ascribed to them in the Plan.
     WHEREAS, prior to the Grant Date, the Company received funding under the U.
S. Treasury’s Capital Purchase Program and became subject to the Troubled Asset
Relief Program and certain associated compensation restrictions under the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and rules, regulations, programs and
interpretations promulgated thereunder, including the Standards for Compensation
and Corporate Governance and Interim Final Rule, as they may be amended from
time to time (in the aggregate, “TARP”), and this award is subject to such
compensation restrictions;
     WHEREAS, the Committee has determined that a percentage of Grantee’s 2010
salary increase shall be paid in the form of Restricted Stock under the Plan,
net of applicable withholdings.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed between the parties as
follows:
     1. Salary Stock Award. Subject to the terms and conditions hereof and of
the Plan, $_______ (the “Total Salary Shares Amount”), representing _______% of
the Grantee’s 2010 salary increase, shall be paid from the Plan in the form of
fully Vested Restricted Stock, subject to the transfer restrictions set forth
below (the “Salary Shares”), net of applicable withholdings.
     2. Grant Terms. The Salary Shares shall be issued in 26 periodic
installments, corresponding to the Company’s bi-weekly payroll dates, commencing
May 20, 2010, each payroll date individually constituting a Grant Date. The
number of Salary Shares to be issued on a payroll date shall be determined by
dividing the Total Salary Shares Amount by 26, subtracting minimum applicable
tax withholdings (such result being referred to as the “Bi-Weekly Amount”), and
dividing the Bi-Weekly amount by the Fair Market Value as of the Grant Date.
Applicable tax withholdings shall be remitted by the Company to the appropriate
taxing authorities in cash. If any fractional share results from the
calculation, the number of shares issued shall be rounded down to the nearest
whole number and the fraction shall be disregarded.
     3. Restrictions on Transfer. (a) Salary Shares shall not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated prior to
the close of business on the earlier of the Grantee’s (i) death,
(ii) Disability, (iii) retirement or (iv) termination of employment that would
entitle Grantee to severance payments pursuant to the provisions of the
Company’s Severance Pay Plan, as in effect from time to time (the “Severance Pay
Plan”), or (v) May 4, 2012, at which time the transfer restrictions on the
Salary Shares provided herein shall lapse, and the shares shall be freely
transferable. For purposes of this Agreement, notwithstanding the definition in
the Plan, “retirement” shall mean Grantee’s cessation of employment for reasons
other than Cause following the later of Grantee’s 55th birthday and completion
of five years of employment with the Company or an Affiliate. Further, all
transfer restrictions shall lapse in the event of a Change in Control. In the
event of Grantee’s separation from service for reasons other than those
described in this paragraph, the shares shall remain subject to the restrictions
set forth in this Section 3. Grantee’s right to future grants under this
Agreement shall immediately terminate upon separation from service, except that
Grantee shall be entitled to receive a final grant of Salary Shares with respect
to compensation that had accrued as of the separation date but had not been
paid.
     (b) Until the lapse of the transfer restrictions described in Section 3 on
any Salary Shares, any certificate evidencing such Salary Shares shall carry the
following restrictive legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Citizens Republic Bancorp,
Inc. Stock Compensation Plan (the “Plan”), rules and administrative guidelines
adopted pursuant to such Plan and an Agreement dated as of May 4, 2010. A copy
of the Plan, such rules and such Agreement may be obtained from the Secretary of
Citizens Republic Bancorp, Inc.

59



--------------------------------------------------------------------------------



 



     (c) The Company reserves the right to place stop transfer instructions on
shares which are subject to the restrictions described in Section 3 of this
Agreement. Grantee shall be entitled to removal of such legend and stop transfer
instructions at the time or times provided by, and in accordance with,
Section 10.3 of the Plan.
     4. Clawback. Grantee acknowledges that Salary Shares received pursuant to
this Agreement are subject to all applicable clawback policies of the Company,
including but not limited to recovery or “clawback” by the Company if the lapse
of restrictions on Salary Shares violates TARP. Grantee acknowledges that this
Agreement may be amended as necessary to comply with the requirements and/or
limitations under TARP or any other federal requirements, which could include
cancellation of all or a portion of the Salary Shares.
     5. Code Section 409A. It is intended that this Agreement and the Salary
Shares granted hereunder shall be exempt from or in compliance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). If Salary Shares
become subject to taxation under Code Section 409A, Grantee agrees that the
Company, without the consent of Grantee, may modify this Agreement to the extent
and in a manner that the Company deems necessary or advisable or shall take such
other action or actions, including an amendment or action with retroactive
effect, which the Company deems appropriate to keep the Salary Shares from being
subject to Code Section 409A or to amend the Agreement to comply with Code
Section 409A.
     6. Non-Assignability of Agreement. The rights to receive Salary Shares
under this Agreement shall not be transferable. No purported assignment or
transfer of this Agreement, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
purported assignee or transferee any interest or right whatsoever.
     7. Rights as Shareholder. Grantee shall be considered the record owner of
the Salary Shares and shall have all the rights of a shareholder (including
voting and dividend rights) with respect to the Salary Shares commencing on the
Grant Date. Notwithstanding the foregoing, if any dividends or distributions are
paid in shares of Common Stock while the transfer restrictions imposed by
Section 3 are in effect, the shares received in connection with such dividend or
other distribution shall be subject to the same restrictions on transferability
as the Salary Shares with respect to which they were paid.
     8. Withholding. No later than the date as of which a portion of the Total
Salary Shares Amount first becomes includible in the gross income of Grantee for
federal income tax purposes, Grantee authorizes the Company to withhold from
such portion to satisfy any associated income and employment tax withholding
obligations prior to issuing Salary Shares in connection with such portion. If
Grantee is no longer employed by the Company at the time any applicable taxes
are due and must be remitted by the Company, Grantee agrees to pay applicable
taxes to the Company.
     9. Notices. Every notice relating to this Agreement shall be in writing and
if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Company shall be delivered to the
Secretary of the Company at the Company’s headquarters. All notices by the
Company to Grantee shall be delivered to Grantee personally or addressed to
Grantee at Grantee’s last residence address as then contained in the records of
the Company or such other address as Grantee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to Grantee at Grantee’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.
     10. Governing Law. This Agreement (a) shall be governed by and construed in
accordance with the laws of the State of Michigan without giving effect to
conflict of laws, and (b) is not valid unless it has been signed by Grantee and
the Company.
     11. Provisions of Plan Controlling. The provisions of this Agreement are
subject to the terms and provisions of the Plan. Except to the extent expressly
provided in this Agreement and permitted by the Plan, in the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control. Capitalized terms used in this
Agreement but not otherwise defined shall have the meaning ascribed to them in
the Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                GRANTEE   CITIZENS REPUBLIC BANCORP, INC.       By:   
 
                Its:

60



--------------------------------------------------------------------------------



 



Appendix to Salary Stock Agreement
The form of this Agreement was used in connection with the May 4, 2010 grant of
shares of Company common stock as payment of base salary in the amounts listed
to the following Named Executive Officers.

          Name of Executive Officer   Dollar Amount of Grant  
Cathleen H. Nash
  $ 200,000    
Judith L. Klawinski
  $ 40,000  

61